Citation Nr: 1533171	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-08 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to December 19, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from August 1970 to December 1973 and in the U.S. Navy from December 1974 to June 1975.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This appeal was processed using the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In a May 2014 Board decision, the Board denied the Veteran an increased initial evaluation for his vertigo in excess of 30 percent.  The Board also declined to take jurisdiction of the TDIU issue, finding that this issue was not properly before the Board.  The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  

In an April 2015 Order, the Court vacated and remanded a part of the Board's decision (on the TDIU issue) for proceedings consistent with a Joint Motion for Partial Remand (Joint Motion).  The case has again returned to the Board so that it can implement the Joint Motion's directives.

The parties to the April 2015 Joint Motion determined that they would not disturb the above part of the Board's decision that denied an increased evaluation in excess of 30 percent for vertigo.  Thus, this issue is not before the Board.

Upon return from the Court, the Board sent a letter to the Veteran in May 2015 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the RO to consider the evidence or whether he waived this right.  See generally 38 C.F.R. § 20.1304 (2014).  In response, in June 2015, the Veteran referenced additional evidence, but waived his right for the RO to consider this evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In light of the April 2015 Joint Motion's instructions, a remand is necessary for the RO to issue a Statement of the Case (SSOC) on the issue of entitlement to a TDIU, prior to December 19, 2013.  The Board had concluded in its earlier May 2014 decision that the issue of entitlement to a TDIU was not before it.  Therefore the Board chose not to take jurisdiction of the TDIU issue, as the RO had already bifurcated and adjudicated the TDIU issue, and the Veteran failed to appeal the TDIU issue to the Board.  However, the Joint Motion indicated that the Board in its May 2014 decision failed to address the issue of entitlement to a TDIU in accordance with the procedural requirements of Veterans Benefits Administration (VBA) Fast Letter No. 13-13 (June 17, 2013) and the Court's precedent in Manlincon v. West, 12 Vet. App. 238, 240-42 (1999).
 
The Joint Motion discussed the procedural background of this case:  the RO issued a rating decision in November 2009 which granted the Veteran service connection for vertigo and assigned an initial disability rating of 10 percent.  The Veteran filed a Notice of Disagreement (NOD) in March 2010, appealing the 10 percent rating.  The RO followed by issuing a February 2011 rating decision that increased the vertigo rating to 30 percent.  The RO then issued a February 2011 Statement of the Case (SOC) denying a rating above 30 percent for vertigo.  The Veteran appealed the denial of the increased rating in an April 2011 Substantive Appeal.  

In a latter July 2012 rating decision, the RO denied the Veteran entitlement to a TDIU as well.  The RO found that the TDIU issue was reasonably raised by the record from an April 2010 VA examination in which the Veteran reported that he can no longer work as a dump truck driver due to his service-connected vertigo disability.  The Veteran did not file a specific NOD for the TDIU issue.

Eventually, the RO in a more recent November 2014 rating decision awarded the Veteran a TDIU, but only effective from December 19, 2013.  The Veteran has requested that the Board adjudicate the issue of entitlement to a TDIU, prior to December 19, 2013, as well. 

The Joint Motion concluded that the TDIU issue was part of the pending increased rating appeal that was before the Board.  Particularly, VA Fast Letter 13-13 states that where a Veteran files a NOD regarding an increased evaluation, and while the appeal is pending the Veteran raises the issue of TDIU due to the disability on appeal, and a rating decision denies TDIU, the matter of TDIU is a part of the pending appeal.  See VA Fast Letter 13-13 at page 6.  As such, VA is required to issue either a SOC or SSOC regarding the issue of TDIU to perfect the appeal.  Id. If VA fails to furnish a claimant with an SOC or SSOC in accordance with statutory or regulatory requirements, then the appropriate remedy is for the Board to remand the matter to the RO in order to issue an SOC or SSOC.  See Manlincon, 12 Vet. App. at 240-41 (holding that where a claimant files a timely NOD and the RO fails to furnish an SOC, the Board is required to remand the matter for the RO to issue an SOC). 

To this end, the Veteran's submission of a NOD in March 2010 relating to his increased rating claim, entitlement to TDIU due to his service connected vertigo disability which was reasonably raised by the record, and Fast Letter 13-13 indicate he would be entitled to an SOC for TDIU; as such the parties agreed in the Joint Motion that partial vacatur and remand is warranted. 

In addition, the Board emphasizes that during the course of the increased rating appeal for vertigo, the Veteran submitted an assertion of unemployability due to his service-connected vertigo disability.  See e.g., April 2010 VA examination.  As such, it follows that a request for TDIU was reasonably raised by the evidence of record.  See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability).  See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Therefore, the issue of entitlement to a TDIU is presently on appeal before the Board on this basis as well.  

In the present case, if the AOJ continues to deny the Veteran a TDIU prior to December 19, 2013, the AOJ should issue a SOC on this issue and allow the Veteran and his representative an opportunity to respond.  

Accordingly, the case is REMANDED for the following action:

Consider all of the evidence of record and readjudicate the issue of entitlement to a TDIU, prior to December 19, 2013.  If the benefit sought is not granted, issue a Statement of the Case and allow the Veteran and his representative an opportunity to respond.  It is noted that to perfect the appeal a timely substantive appeal would have to be filed.  Otherwise the appeal should be closed by the AOJ.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




